NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4143-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

EDGAR MARTINEZ,
a/k/a EDGAR A. MARTINEZ,

     Defendant-Appellant.
____________________________

                    Submitted July 14, 2020 – Decided September 2, 2020

                    Before Judges Sabatino and Susswein.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Middlesex County, Indictment No. 16-01-
                    0025.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Parampreet Singh, Designated Counsel, on
                    the brief).

                    Christopher L.C. Kuberiet, Acting Middlesex County
                    Prosecutor, attorney for respondent (Nancy Anne
                    Hulett, Special Deputy Attorney General/Acting
                    Assistant Prosecutor, of counsel and on the briefs).
            Appellant filed a pro se supplemental brief.

PER CURIAM

      Defendant, Edgar Martinez, appeals from a jury verdict convicting him of

first-degree murder and two related weapons offenses. The evidence presented

at trial established that defendant was part of a group of men who fought with

the victim, J.G.-E.,1 and then chased after him when he fled into a restaurant.

There, defendant stabbed the unarmed victim to death. Defendant at trial did

not dispute that he killed J.G.-E. Rather, defense counsel argued that defendant

did not commit knowing/purposeful murder but rather the lesser offense of

passion/provocation manslaughter or, in the alternative, reckless or aggravated

manslaughter based on defendant's intoxication. The jury was instructed on the

law governing those defense theories and rejected them.

      On appeal, defendant presents several contentions, none of which were

raised below. Defendant's appellate counsel argues the murder verdict was

against the weight of the evidence.     Counsel also contends the prosecutor

committed misconduct during summation.         Defendant filed a pro se brief

contending the trial court failed to sua sponte charge the jury on the law



1
  Out of respect for the privacy of the homicide victim and his survivors, we
use initials to refer to the decedent in this opinion.
                                                                        A-4143-17T4
                                       2
pertaining to the defense of others and failed to instruct the jury that the defense

of intoxication applies to the weapons offenses and not just the homicide. After

reviewing the trial record in light of the applicable legal principles, we reject all

these contentions and affirm defendant's convictions.

                                         I.

      Defendant was indicted for first-degree murder, N.J.S.A. 2C:11-3(a)(1),

(2); unlawful possession of a knife, N.J.S.A. 2C:39-5(d); and possession of a

knife for an unlawful purpose, N.J.S.A. 2C:39-4(d). After a ten-day trial, the

jury returned a guilty verdict on all counts as charged in the indictment. The

court sentenced defendant on the murder conviction to the statutory minimum

thirty-year term of imprisonment and parole ineligibility. The court merged the

two weapons convictions and imposed an eighteen-month prison term to be

served concurrently to the sentence imposed on the murder conviction.

      The State presented evidence at trial from several witnesses who testified

that in the early morning hours on July 4, 2015, defendant stabbed the victim to

death in the kitchen of a restaurant in New Brunswick. As noted, defendant does

not dispute he fatally stabbed J.G.-E. The factual and legal issues contested at

trial focused on defendant's level of intoxication and whether the stabbing was

provoked by the victim.


                                                                             A-4143-17T4
                                         3
      To provide context for defendant's weight-of-the evidence contentions, we

summarize the events that led up to the fatal encounter. J.G.-E. and Jacqueline

Martinez2 were enjoying a night out together in New Brunswick. At around 2:00

a.m., the pair left a local bar and traveled to a restaurant to get something to eat.

During their meal, J.G.-E. called his former girlfriend, Benigna Reyes, and

invited her to come to the restaurant.

      When Reyes arrived, she first approached a table where several men,

including defendant, were drinking. After speaking with them, Reyes came over

to the table at which J.G.-E. and Jacqueline were seated. Jacqueline prepared to

leave so that J.G.-E. and Reyes could discuss the status of their relationship, but

J.G.-E. told her to wait for him so that he could take her home.

      Reyes confronted Jacqueline outside the restaurant.           Reyes insulted

Jacqueline and then struck her on the eyebrow, knocking her to the ground. J.G.-

E. and a waitress had followed Reyes outside. J.G.-E. attempted to break up the

fight between Reyes and Jacqueline.

      The men who Reyes had talked to in the restaurant also went outside and

confronted J.G.-E. Defendant was the first in the group to intervene. Reyes


2
   Because Jacqueline Martinez and defendant coincidentally share the same
surname, we refer to Ms. Martinez as Jacqueline to avoid confusion. We intend
no disrespect by this informality.
                                                                             A-4143-17T4
                                         4
yelled to the group, "beat the shit out of him," and quickly left the scene in her

car. The men began to pummel J.G.-E.

      J.G.-E. was able to break away and fled into the restaurant. Defendant

pursued him. Defendant forced his way into the restaurant and chased J.G.-E.

into the kitchen. J.G.-E. attempted to flee through a back door, but defendant

punched him, knocking him to the ground and preventing his escape. When

J.G.-E. stood up, he defensively placed his arms across his body to protect

himself as defendant stabbed him multiple times with a small folding knife.

Defendant then ran out of the restaurant while holding the bloody knife in his

left hand.

      New Brunswick Police Officers Bellafronte and Berrios received a report

of a stabbing at a local restaurant and were dispatched to investigate. Relying

on a description of the stabbing suspect provided by the police dispatcher, the

officers spotted defendant on Suydam Street. The officers blocked defendant's

path with their police vehicle and approached him on foot. They observed that

defendant had blood on his shirt. The officers located a small folding knife

roughly five to ten feet from where defendant was standing. The knife appeared

to have blood on it.      Defendant was arrested and transported to police

headquarters.


                                                                          A-4143-17T4
                                        5
      There, Sergeant Thierry Lemmerling and Detective Gregory Morris

conducted a stationhouse interrogation that began at 6:56 a.m., roughly three

hours after the stabbing, and lasted for approximately an hour. 3        Sergeant

Lemmerling described defendant as "pretty calm" and "cooperative," although

he was "obviously upset." Sergeant Adrian Villegas, who asked defendant prior

to the interrogation whether he wished to speak Spanish or English, testified that

"there was some indication that [defendant] may have been intoxicated. But

. . . his intoxication did not appear to be in [any] way, shape or form an

impairment of his [faculties]."

      An electronic recording of the stationhouse interrogation was played for

the jury. Defendant explained to the interrogating officers that he had met two

friends around 7:00 or 8:00 p.m. at a local restaurant. Around 2:00 a.m.,

defendant and his friends left that restaurant and went to the restaurant where




3
   The trial court denied defendant's motion to suppress his video-recorded
statement, ruling that defendant knowingly and voluntarily waived his rights
pursuant to Miranda v. Arizona, 384 U.S. 436 (1966). The admissibility of
defendant's statement to police is not challenged on appeal. We note that in
concluding defendant made a knowing and voluntary waiver of his Miranda
rights, the court found "[d]efendant . . . appeare[ed] somewhat tired. But, he
appeared . . . on the video to be sober, coherent. He was responsive to . . .
questions. He seemed to have his wits about him."
                                                                          A-4143-17T4
                                        6
the violent incident occurred. Defendant stated he was already "drunk." They

continued drinking beer there.

      About two hours after arriving at the restaurant, defendant saw a man and

woman walk out of the restaurant "and then the . . . waitress, . . . came in, saying

that the guy was beating up [the] girl." He had never met the woman who exited

the restaurant with J.G.-E. Defendant and his friends walked outside. Defendant

admitted that he initiated a fight with J.G.-E. He acknowledged he did not see

J.G.-E. hitting the woman before he started the fight. He also did not see J.G.-

E. holding any weapons. Defendant stated his friends told him not to fight J.G.-

E., but when he "saw the girl beaten . . . [he] lost it." The group carried the fight

across the street before J.G.-E. ran back into the restaurant.

      During the course of the interrogation, defendant provided different

accounts of the conclusion of the violent encounter with J.G.-E. At certain

points, defendant told Detective Morris that he did not remember going back

inside of the restaurant. Although he admitted that he was in possession of a

knife while he was out drinking, he claimed he did not remember stabbing the

victim.   At other points in the interrogation, however, defendant told the

detectives he did remember chasing the victim into the restaurant and pulling

out his knife.


                                                                             A-4143-17T4
                                         7
      Furthermore, Detective Morris questioned defendant whether "the first

time you stabbed him was . . . inside the restaurant?" Defendant responded,

"yeah, it was." Defendant stated he did not know how many times he stabbed

J.G.-E. or where he stabbed him. He stated he "was so drunk" that he could not

remember.

      Defendant told the officers that after leaving the restaurant, he tried to run

to his home. He remembered being stopped by the police. He acknowledged he

knew why the police were looking for him but did not know how badly he had

injured J.G.-E. He admitted that everything was his "fault."

      The State presented exterior surveillance video recordings that showed the

altercation involving Jacqueline, Reyes, and J.G.-E., and the fight defendant

initiated with J.G.-E. when defendant exited the restaurant. Surveillance video

also showed the victim fleeing into the restaurant and defendant forcing his way

into the restaurant in pursuit of the victim.

      The medical examiner's autopsy determined J.G.-E. was five feet, two

inches in height and weighed between 112 and 122 pounds.              The autopsy

revealed five stab wounds, one of which was lethal. There were two penetrating

stab wounds on the left side of the victim's chest. J.G.-E. had two stab wounds

to his left arm, one in the upper arm and one to his wrist. The fifth stab wound


                                                                            A-4143-17T4
                                         8
was in the left clavicle area. The medical examiner reported this wound cut the

subclavian artery, causing a fatal loss of blood.

      Defendant presented one witness at trial, Marco Gonzalez, who was one

of the men who accompanied defendant on the night of the stabbing. Gonzalez

testified that he began drinking beer with defendant and one other person at a

bar around 7:00 or 8:00 p.m. Around 10:00 p.m., the group left that bar and

traveled to a different bar. There, they continued drinking beer until 2:00 a.m.,

at which time they went to the restaurant where the incident occurred and

continued drinking.

      Gonzalez testified that at some point, "one of the waitresses yelled that

[they] should go out and help a lady outside." The group went outside and

defendant began fighting with J.G.-E. Gonzalez testified defendant "was a little

drunk" at that point. Gonzalez kept Reyes and Martinez separated from one

another while defendant, the victim, and the other member of the group fought.

Eventually, Gonzalez saw the victim run back into the restaurant.

      Gonzalez testified that J.G.-E. screamed at his pursuers that "he was going

to hit [them] later." That prompted defendant to pull out a knife. Gonzalez

testified he attempted to stop defendant at the restaurant door but was




                                                                         A-4143-17T4
                                        9
unsuccessful. Defendant chased the victim into the kitchen. Gonzalez testified

that shortly thereafter, he and defendant fled from the restaurant.

                                       II.

      Defendant's appellate counsel presents the following contentions for our

consideration:


               POINT I

               APPELLANT'S    CONVICTION   MUST  BE
               REVERSED    BECAUSE   APPELLANT  WAS
               DEPRIVED OF A FAIR TRIAL DUE TO
               PROSECUTORIAL MISCONDUCT.

               POINT II

               APPELLANT'S    CONVICTION MUST   BE
               REVERSED BECAUSE IT WAS AGAINST THE
               WEIGHT OF THE EVIDENCE.

                    A.   THE RECORD ESTABLISHES
                    APPELLANT WAS ADEQUATELY
                    PROVOKED BY [J.G.-E.].

                    B.   THE RECORD ESTABLISHES
                    APPELLANT WAS INTOXICATED
                    AND UNABLE TO FORM THE
                    REQUISITE INTENT TO COMMIT
                    FIRST-DEGREE MURDER.

      Defendant also submitted a pro se brief raising the following additional

contentions:


                                                                       A-4143-17T4
                                       10
            SUPPLEMENTAL POINT I

            APPELLANT'S CONVICTION MUST BE VACATED
            BECAUSE THE TRIAL COURT SHOULD HAVE
            SUA SPONTE CHARGED THE JURY WITH THE
            LESSER-INCLUDED OFFENSE OF DEFENSE OF
            OTHERS, AS AN AFFIRMATIVE DEFENSE,
            BECAUSE THERE WAS A RATIONAL BASIS, AND
            MORE THAN AMPLE EVIDENCE TO SUPPORT
            SUCH A DEFENSE AT THE CONCLUSION OF
            TRIAL.

            SUPPLEMENTAL POINT II

            THE LOWER COURT'S INSTRUCTION ON
            VOLUNTARY     INTOXICATION   CONTAINED
            REVERSIBLE ERROR BECAUSE IT FAILED TO
            INFORM THE JURY THAT THE DEFENSE
            APPLIED TO THE CHARGE OF POSSESSION OF
            THE MURDER WEAPON FOR AN UNLAWFUL
            PURPOSE, AS MANDATED IN STATE V.
            WARREN, 104 N.J. 571 (1986).

                                       III.

      We first address defendant's contention, raised for the first time on appeal,

that the prosecutor committed misconduct during his summation. Defendant

argues the prosecutor made two distinct improper comments during his closing

arguments to the jury: (1) the prosecutor inappropriately urged the jury to assess

the effect of defendant's intoxication on his culpable mental state by considering

the volitional decisions defendant made leading up to the fatal attack; and (2)



                                                                           A-4143-17T4
                                       11
the prosecutor inappropriately referred to J.G.-E. as a "kid." We address each

of these contentions in turn.

      We first acknowledge the legal principles that apply to our review of a

prosecutor's arguments to the jury. "Consistent with their obligation to seek

justice, prosecutors may not advance improper arguments." State v. Lazo, 209
N.J. 9, 29 (2012). That said, we expect prosecutors "to make vigorous and

forceful closing arguments to juries," and we therefore afford them

"considerable leeway in closing arguments as long as their comments are

reasonably related to the scope of the evidence presented." State v. Frost, 158
N.J. 76, 82 (1999).

      An impropriety in a prosecutor's summation is not a ground for reversal

"unless the conduct was so egregious as to deprive the defendant of a fair trial."

State v. Papasavvas (I), 163 N.J. 565, 625 (2000) (quoting State v.

Timmendequas (I), 161 N.J. 515, 575–76 (1999)). A reviewing court will find

grounds for overturning a guilty verdict only if the prosecutor's conduct was

"clearly and unmistakably improper" and had the effect of "substantially

prejudic[ing] defendant's fundamental right to have a jury evaluate the merits of

his defense." Ibid.




                                                                          A-4143-17T4
                                       12
      The propriety of a prosecutor's remarks, moreover, must be judged in the

context of the entire trial record and defense counsel's summation. See State v.

Morton, 155 N.J. 383, 457 (1998) (assessing a prosecutor's remarks in

summation in light of the trial record and permitting a prosecutor to refer to the

defendant as a "cold-blooded killer" in response to defense counsel's closing

remarks).   So long as the prosecutor's response is "based on reasonable

inferences drawn from the evidence presented during trial," we will not find the

prosecutor to have deprived defendant of the right to a fair trial. Id. at 458.

      Furthermore, our assessment of a claim of prosecutorial misconduct "must

take into account the tenor of the trial and the degree of responsiveness of both

counsel and the court to improprieties when they occurred." State v. Marshall,

123 N.J. 1, 153 (1991). Specifically, even when an appellate court determines

that a prosecutor's remarks were improper, we must consider whether defense

counsel made a timely and proper objection. Frost, 158 N.J. at 83 (citing State

v. Marshall, 123 N.J. 1, 153 (1991)). "Generally, if no objection was made to

the improper remarks, the remarks will not be deemed prejudicial." Ibid. (citing

State v. Ramseur, 106 N.J. 123, 323 (1987)). The failure to object suggests that

defense counsel did not believe the remarks were prejudicial at the time they

were made. Ibid.; see also State v. Nelson, 173 N.J. 417, 471 (2002) (noting the


                                                                           A-4143-17T4
                                       13
absence of a contemporaneous objection suggests that "in the context of the trial

the error was actually of no moment" (quoting State v. Macon, 57 N.J. 325, 333

(1971))). "The failure to object also deprives the court of an opportunity to take

curative action." Frost, 158 N.J. at 84 (citing State v. Bauman, 298 N.J. Super.
176, 207 (App. Div. 1997)).

      Having identified the operative principles guiding our review of the

prosecutor's closing arguments, we turn to their application in view of

defendant's specific contentions.

                                        A.

      Defendant first challenges the prosecutor's comment that, "[defendant]

made that choice and if he's making choices, ladies and gentleman, then you

have to believe that he is cognizant, that his drinking is not impairing him to the

point where he doesn't know what he's doing."

      As noted in our recitation of the governing legal principles, we do not

review a prosecutor's remarks in isolation.         Rather, the portion of the

prosecutor's summation defendant now challenges must be viewed in context

with the prosecutor's entire summation. Mindful of the disputed issues at trial,

the prosecutor focused on whether defendant had reasonably been provoked to

use lethal force and whether, considering his level of intoxication, defendant


                                                                           A-4143-17T4
                                       14
harbored the required mental culpability state for the crime of murder at the

moment he fatally stabbed the victim.

      In essence, the prosecutor asked the jury to infer that defendant acted

knowingly or purposely4 from the decisions he made in response to events as

they unfolded just before and during his confrontation with J.G.-E.            The

prosecutor noted, for example, that defendant made a choice to try to be a "Good

Samaritan"5 and intercede in the physical altercation involving Reyes,

Jacqueline, and the victim. That choice, the prosecutor argued, demonstrated an


4
  Although first-degree murder often is referred to as "knowing/purposeful"
murder, the State need only prove a "knowing" culpable mental state. See
N.J.S.A. 2C:11-3(a)(2) ("criminal homicide constitutes murder when . . . the
actor knowingly causes death or serious bodily injury resulting in death."); see
also N.J.S.A. 2C:2-2(c)(2) ("When the law provides that a particular kind of
culpability suffices to establish an element of an offense such element is also
established if a person acts with a higher kind of culpability."). N.J.S.A. 2C:2 -
2(b)(2), which defines the "knowing" kind of culpability, provides:

            [a] person acts knowingly with respect to the nature of
            his conduct or the attendant circumstances if he is
            aware that his conduct is of that nature, or that such
            circumstances exist, or he is aware of a high probability
            of their existence. A person acts knowingly with
            respect to a result of his conduct if he is aware that it is
            practically certain that his conduct will cause such a
            result.
5
   Defense counsel in his summation had described defendant as a "Good
Samaritan" who, "through a series of unfortunate events," made the fateful error
of killing J.G.-E.
                                                                           A-4143-17T4
                                        15
awareness of the circumstances. The prosecutor also argued that by responding

to the threat of future retaliation the victim purportedly made while fleeing,

defendant demonstrated he was cognizant of the fast-moving situation so that

when he pulled out the concealed knife in response to the threat, defendant

formed an intent to stab J.G.-E.

      Viewed in light of the trial record, Morton, 155 N.J. at 457, we conclude

the prosecutor's argument to the jury, connecting defendant's cognizance and

decision-making with his ability to harbor the culpable mental state for

knowing/purposeful murder, was reasonable and entirely consistent with the

instructions the trial judge provided to the jury,     see Model Jury Charges

(Criminal), "State of Mind" (approved Jan. 11, 1993) (instructing that "state of

mind . . . must ordinarily be inferred from the facts," and that it is within the

jury's power to find proof of state of mind "from the nature of [a defendant's]

acts and . . . conduct, and from all [a defendant] said and did at the particular

time and place, and from all of the surrounding circumstances").

      The prosecutor's remarks also were an appropriate response to defense

counsel's opening statement and summation.        Counsel criticized the police

investigation, noting that police failed to test defendant's blood alcohol content

even though defendant at the interrogation claimed to be too intoxicated t o


                                                                          A-4143-17T4
                                       16
remember certain details of the stabbing episode. In the absence of scientific

evidence of defendant's blood alcohol content, counsel told the jury in his

opening remarks to infer the impact of defendant's level of intoxication on his

state of mind by "pay[ing] very close attention to the date of this offense, the

time of the offense, the location, the presence of alcohol. Pay attention to what

happened outside the restaurant because there is a video."            During his

summation, counsel returned to the topic of defendant's state of intoxication by

arguing defendant was clearly "drunk" and "falling asleep" during the

interrogation. The prosecutor's argument now claimed to be misconduct is

consistent with the process of inferential reasoning defense counsel u rged the

jury to employ, albeit the prosecutor, of course, suggested a different conclusion

from the trial evidence than the one defense counsel proposed.

      In sum, viewed in the context of the disputed issues in this case, the

prosecutor's comments concerning defendant's volitional decisions were

reasonably related to the evidence presented at trial, Frost, 158 N.J. at 82, and

were a fair response to the defense summation. So long as prosecutors stay

"within the evidence and the legitimate inferences therefrom," State v. R.B., 183
N.J. 308, 330 (2005) (quoting State v. Mayberry, 52 N.J. 413, 437 (1968)), we

leave it "for the jury to decide whether to draw the inferences the prosecutor


                                                                          A-4143-17T4
                                       17
urged," State v. Carter, 91 N.J. 86, 125 (1982). We add the jury was properly

instructed that they "are the sole and exclusive judges of the evidence, of the

credibility of the witnesses and the weight to be attached to the testimony of

each witness." The court also properly charged the jury that the arguments of

counsel are not evidence.

      We therefore conclude the portion of the prosecutor's summation

defendant now challenges was not error, much less plain error. See R. 2:10-2

(disregarding "[a]ny error or omissions" not raised below "unless it is of such a

nature as to have been clearly capable of producing an unjust result").

                                       B.

      We next consider defendant's contention the prosecutor inappropriately

characterized J.G.-E. as "a kid" who "was only twenty years old at the time."

Defendant maintains it was prejudicial and an inappropriate appeal to sympathy

for the prosecutor to describe the victim in this manner given that the victim was

an adult. We disagree. Although the prosecutor referred to the victim as a "kid,"

he did not misrepresent the victim's age or otherwise suggest the victim was a

child under the age of majority. To the contrary, the prosecutor in the same

breath reminded the jury that J.G.-E. was twenty years old. We view the

prosecutor's fleeting description of J.G.-E. as a "kid" to be a nonprejudicial


                                                                          A-4143-17T4
                                       18
colloquial way to describe a young adult victim who was attacked and chased

by a group of older, larger males.

      The prosecutor also noted the victim's small stature, arguing to the jury

J.G.-E. was "five-foot-two, 116 pounds" and not "much of an opponent." The

prosecutor's comments on the victim's age and stature were reasonably related

to his ability to provoke defendant to use lethal force—a critical issue in dispute.

Frost, 158 N.J. at 82.

      We therefore conclude in the circumstances of this case the prosecutor's

characterization of the victim was not prosecutorial misconduct. Even were we

to accept defendant's argument the term "kid" was inappropriate as a nuanced

appeal to sympathy, the prosecutor's comment would not warrant reversal of the

murder conviction.       The absence of a timely objection to the prosecutor's

characterization of the victim is telling and supports our determination that the

fleeting remark was "of no moment." Nelson, 173 N.J. at 471 (quoting Macon,
57 N.J. at 333).

                                        IV.

      We turn next to defendant's contention the murder verdict was not

supported by the evidence presented at trial.        We note preliminarily that

defendant failed to move for a new trial before the trial court pursuant to Rule


                                                                            A-4143-17T4
                                        19
3:20-1. We therefore may refuse to consider his contention the jury verdict is

against the weight of the evidence. State v. Smith, 262 N.J. Super. 487, 511

(App. Div. 1993) (interpreting Rule 2:10-1). We nonetheless choose to consider

defendant's contention in the interests of justice. Ibid. In doing so, we apply

the plain error standard of review. R. 2:10-2.

      We begin our analysis by noting we will reverse a jury verdict on these

grounds only if "it clearly appears that there was a miscarriage of justice under

the law." R. 2:10-1. There is no miscarriage of justice, moreover, unless we

determine that no "trier of fact could rationally have found beyond a reasonable

doubt that the essential elements of the crime were present." State v. Afanador,

134 N.J. 162, 178 (1993) (quoting State v. Carter, 91 N.J. 86, 96 (1982)). This

has been described as an "extraordinarily lenient standard of review." State v.

Jackson, 211 N.J. 394, 414 (2012).

      We may not overturn the verdict, for example, "because [we] might have

found otherwise upon the same evidence." State v. Johnson, 203 N.J. Super.
127, 134 (App. Div. 1985).        Nor will we disturb the jury's credibility

determinations that are based on live-witness testimony. State v. Saunders, 302
N.J. Super. 509, 524 (App. Div. 1997) ("The jury is free to believe or disbelieve

a witness's testimony."). In sum, appellate intervention is warranted only where


                                                                         A-4143-17T4
                                      20
it is apparent that "an injustice result[ed] from a plain and obvious failure of the

jury to perform its function." Ibid.

      Defendant makes two analytically distinct claims regarding the weight of

the trial evidence. First, defendant asserts that the evidence can only support

the conclusion that defendant killed the victim in the heat of passion and upon

adequate provocation. Second, defendant maintains a reasonable jury could

only find that he was so intoxicated during the killing that he lacked the requisite

mental capacity to commit a knowing or purposeful murder.

      We reject both arguments. The trial court properly instructed the jury with

regard to passion/provocation manslaughter, reckless manslaughter, aggravated

manslaughter, and voluntary intoxication.       Importantly, defendant does not

challenge those instructions on appeal, at least with respect to the homicide. 6

The jury thus was properly entrusted to decide which type of homicide defendant

committed. We conclude the jury reached a verdict that was amply supported

by the trial evidence.




6
  As we will address in section VI, defendant unpersuasively contends in his
pro se brief the trial court failed to explain to the jury that the into xication
defense applies to the weapons possession charges.
                                                                            A-4143-17T4
                                        21
                                      A.
                       Passion/Provocation Manslaughter

      After a jury determines the State has proved the material elements of

murder under N.J.S.A. 2C:11-3, it may consider whether the homicide should

be reduced to the lesser-included offense of passion/provocation manslaughter

under N.J.S.A. 2C:11-4(b)(2). Passion/provocation manslaughter is defined as

a "homicide which would otherwise be murder . . . [but] is committed in the heat

of passion resulting from a reasonable provocation." Ibid. This downgrade

option allows a jury to account for "the presence of reasonable provocation,

coupled with [a] defendant's impassioned actions, [which] establish[es] a lesser

culpability." State v. Robinson, 136 N.J. 476, 482 (1994). There are four critical

elements of passion/provocation manslaughter: "(1) the provocation must be

adequate; (2) the defendant must not have had time to cool off between the

provocation and the slaying; (3) the provocation must have actually impassioned

the defendant; and (4) the defendant must not have actually cooled off before

the slaying." State v. Carrero, 229 N.J. 118, 129 (2017) (quoting State v.

Mauricio, 117 N.J. 402, 411 (1990)).

      We focus our attention on the first element.        The adequacy of the

provocation depends upon "whether loss of self-control is a reasonable

reaction." State v. Foglia, 415 N.J. Super. 106, 126 (App. Div. 2010) (quoting

                                                                          A-4143-17T4
                                       22
Mauricio, 117 N.J. at 412). Loss of self-control is reasonable if the provocation

is "sufficient to arouse the passions of an ordinary [person] beyond the power of

his [or her] control." Ibid. (alterations in original) (quoting Maurico, 117 N.J.

at 409). Furthermore, "the defendant's response must be proportionate to the

provocation."   State v. Docaj, 407 N.J. Super. 352, 369 (App. Div. 2009)

(citations omitted).

      Defendant contends he was reasonably provoked to kill when he perceived

that J.G.-E. had assaulted Jacqueline. Defendant acknowledges that Jacqueline

was a stranger to him. He nonetheless argues that a male seeking to defend a

female from physical assault by another man can be an adequate provocation for

purposes of the first element of passion/provocation manslaughter. We need not

decide whether, as a matter of law, such conduct to protect a stranger is

sufficient to satisfy the first element. Cf. State v. Coyle, 119 N.J. 194, 225–26

(1990) (noting a person may be provoked by conduct that causes injury to a

relative or close friend) (citations omitted). The jury in this case was duly

instructed as to passion/provocation manslaughter, and the State does not

contend that the trial court erred in giving the jury the option to reduce the crime

of murder to the lesser offense of manslaughter.




                                                                            A-4143-17T4
                                        23
      The fact the passion/provocation mitigation defense was put before the

jury, however, does not mean the jury was required in these circumstances to

find that there was adequate provocation to chase down and kill an unarmed

victim.   The jury in its role as trier-of-fact was, of course, free to reject

defendant's argument he was reasonably provoked to kill J.G.-E. because he

believed the victim had assaulted a female.

      Defendant also asserts that J.G.-E.'s threat to "hit" him at some future

time, made while fleeing, provided adequate provocation for defendant to pursue

and kill the victim. Compare Crisantos, 102 N.J. 265, 274 (1986) (noting that

words alone generally do not provide adequate provocation) with Mauricio, 117
N.J. at 414 ("[A] threat with a gun or knife might constitute adequate

provocation."). Once again, the question before us is not whether the jury should

have been presented the option to reduce the homicide to passion/provocation

manslaughter. Rather, the issue is whether the jury was required to reduce the

level of homicide based on the trial evidence. Clearly, it was not.

      For one thing, the evidence that the victim threatened to retaliate came

only from defendant's witness, Gonzalez. None of the State's witnesses testified

the victim threatened future retaliation. The jury was free, of course, to conclude

the threat was never made. See Saunders, 302 N.J. Super. at 524 ("The jury is


                                                                           A-4143-17T4
                                       24
free to believe or disbelieve a witness's testimony."). But even assuming the

jury found the fleeing victim did threaten to "hit" his pursuers "later," it was free

to conclude that threat was insufficient to reasonably provoke defendant to pull

out a knife, chase down the fleeing victim, prevent him from escaping through

the back door, corner the unarmed victim in the kitchen, and stab him repeatedly.

       The point simply is that considering the evidence presented at trial, a

reasonable jury could have found that defendant's loss of control was

unreasonable and that J.G.-E. did not adequately or actually provoke defendant

to kill.

                                         B.
                               Intoxication Defense

       We turn next to defendant's contention the trial evidence irrefutably

established that he was so intoxicated that he was not able to form the culpable

mental state for murder. Voluntary intoxication can be a defense if it negates

an element of an offense. N.J.S.A. 2C:2-8(a). In the case of purposeful or

knowing murder, voluntary intoxication can reduce the offense from murder to

manslaughter or aggravated manslaughter. 7 Mauricio, 117 N.J. at 418. To


7
   Manslaughter and aggravated manslaughter require proof of the reckless
culpable mental state defined in N.J.S.A. 2C:2-2(b)(3). The defense of
involuntary intoxication does not apply to an offense that carries a reckless


                                                                             A-4143-17T4
                                        25
establish intoxication as a defense, evidence must show that "defendant's

faculties were so prostrated that he could not have formed an intent to purposely

or knowingly kill." Mauricio, 117 N.J. at 410.

      Defendant acknowledges the jury was properly instructed with respect to

self-induced intoxication. We conclude a reasonable jury could conclude from

the evidence presented at trial that defendant's level of intoxication did not

prevent him from purposefully or knowingly killing the victim. Defendant's

conduct demonstrated his awareness of the situation and a conscious decision to

engage in a fight with J.G.-E., believing he had assaulted a female. The defense

argument he was acting as a Good Samaritan is in tension with the notion that

he was too intoxicated to be aware of the nature of his conduct or the attendant

circumstances. See N.J.S.A. 2C:2-2(b) (defining the "knowing" culpable mental

state in terms of awareness of one's conduct and the attendant circumstances).

The jury also had the benefit of viewing surveillance videos from which it could




culpable mental state. See N.J.S.A. 2C:2-8(b) ("When recklessness establishes
an element of the offense, if the actor, due to self-induced intoxication, is
unaware of a risk of which he would have been aware had he been sober, such
unawareness is immaterial."); see also State v. Baum, 224 N.J. 147, 162 (2016)
(noting "a defendant claiming to have been voluntarily intoxicated at the time
of the commission of a crime for which the requisite mental state is recklessness,
such as aggravated manslaughter[,] may nonetheless be found guilty" (citing
Warren, 104 N.J. at 575–76)).
                                                                          A-4143-17T4
                                       26
have drawn the inference that defendant's physical and mental faculties were not

so prostrated by his level of intoxication that he could not act purposefully or

knowingly. The jury also viewed the electronic recording of the stationhouse

interrogation during which defendant was able to answer questions, recall

significant details of what transpired, and acknowledge that the incident was his

fault. Defendant's own trial witness, Gonzalez, described him as being only "a

little drunk." All these facts and circumstances provide an evidential basis from

which the jury could reasonably reject defendant's argument that he was too

inebriate to harbor the state of mind needed to commit murder.

      In sum, the jury, fully instructed on these mitigation defenses, acted within

the ambit of its discretion in rejecting defendant's arguments on both

passion/provocation and intoxication. We do not hesitate to conclude from our

review of the record that the State presented sufficient evidence from which a

reasonable jury could conclude beyond a reasonable doubt that defendant was

guilty of murder as charged. Afanador, 134 N.J. at 178. Accordingly, defendant

has failed to show it is clearly apparent that a manifest denial of justice resulted

from the jury's verdict. R. 2:10-1.




                                                                            A-4143-17T4
                                        27
                                        V.

      Defendant in his pro se brief claims the court erred by not sua sponte

charging the jury concerning defense of others, N.J.S.A. 2C:3-5.8 Specifically,

defendant argues the evidence presented at trial established a rational basis for

a jury to acquit defendant based upon a finding that the killing was justified by

the defense of either Reyes or Jacqueline. See State v. Bryant, 288 N.J. Super.
27, 35 (App. Div. 1996) ("The trial court must charge the jury on . . . defense of

another if there exists evidence in either the State's or the defendant's case



8
 N.J.S.A. 2C:3-5(a) provides the use of force in the defense of others is justified
when:

            (1) The actor would be justified under [N.J.S.A.] 2C:3-
            4 in using such force to protect himself against the
            injury he believes to be threatened to the person whom
            he seeks to protect; and

            (2) Under the circumstances as the actor reasonably
            believes them to be, the person whom he seeks to
            protect would be justified in using such protective
            force; and

            (3) The actor reasonably believes that his intervention
            is necessary for the protection of such other person.

Furthermore, N.J.S.A. 2C:3-4(b)(2) provides the use of deadly force is
authorized only if the "the actor reasonably believes that such force is
[immediately] necessary to protect himself [or another under N.J.S.A. 2C:3-
5(a)(1)] against death or serious bodily harm."
                                                                           A-4143-17T4
                                       28
sufficient to provide a 'rational basis' for its applicability." (quoting State v.

Martinez, 229 N.J. Super. 593, 600 (App. Div. 1989))).

      This contention lacks sufficient merit to warrant extensive discussion. R.

2:11-3(e)(2).   The trial court, defense counsel, and prosecutor expended

considerable effort discussing and fashioning appropriate jury instructions.

Defendant never requested a defense of another charge, and for good reason. A

trial court's obligation to instruct the jury on the court's own motion, it bears

noting, arises "only when the evidence clearly indicates the appropriateness of

such a charge[.]" State v. Rivera, 205 N.J. 472, 489 (2011) (quoting State v.

Walker, 203 N.J. 73, 87 (2010)). A trial court need not on its own initiative

scour the record for some conceivable combination of facts and inferences that

would form a rational basis to sustain an unrequested jury instruction. Id. at 490

(citing State v. Thomas, 187 N.J. 119, 134 (2006)).

      Our review of the record convinces us there was no rational basis to

instruct the jury on defense of another. J.G.-E. had fled the street and retreated

into the restaurant kitchen before defendant stabbed him. Neither Reyes nor

Jacqueline were in the kitchen when defendant unleashed lethal force. Thus,

any conceivable threat of death or serious bodily harm to either Reyes or

Jacqueline—illusory in any event—had dissipated and was not imminent by the


                                                                          A-4143-17T4
                                       29
time defendant cornered the victim in the kitchen. Accordingly, the use of lethal

force against the victim inside the restaurant was not immediately necessary to

protect Reyes or Jacqueline, as required by N.J.S.A. 2C:3-4(a) and N.J.S.A.

2C:3-5(a). Cf. State v. Harmon, 104 N.J. 189, 208 (1986) (finding inapplicable

the defense of self-defense to a charge of unlawful possession of a firearm "when

a person arms himself prior to a danger becoming imminent").             It strains

credulity to suggest defendant was somehow reasonably protecting these women

at the moment he repeatedly stabbed J.G.-E. in the chest.

                                       VI.

      Finally, we address defendant's pro se contention the trial court failed to

instruct the jury that the defense of voluntary intoxication applied to the charged

offense of possession of a weapon for an unlawful purpose. The record belies

defendant's contention. The court did in fact instruct the jury that the defense

of voluntary intoxication applies to all charged offenses with a purposeful or

knowing mental state, including the weapons offenses.

       Specifically, the trial transcript reveals the court first explained to the

jury how the intoxication defense applies to the murder charge. The court then

explained, "evidence that the defendant ingested intoxicants may be consi dered

by you in determining whether the State has proven beyond a reasonable doubt


                                                                           A-4143-17T4
                                       30
that the defendant acted purposely or knowingly with respect to . . . unlawful

possession of a weapon and possession of a weapon for an unlawful purpose."

      To the extent we have not addressed them, any additional arguments

raised by defendant or his counsel lack sufficient merit to warrant discussion in

this opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                         A-4143-17T4
                                      31